DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 11 is the prior art made of record neither shows or discloses the claim language found in claim 1, for an optical unit with a shake correction function, comprising:
a movable body having a camera module, when three axes orthogonal to one another are an X axis, a Y axis, and a Z axis, the movable body 
a flexible printed board, configured to be pulled out from the movable body; and
a board support part, configured to support the flexible printed board at a position apart from the movable body in a direction of the X axis.

Most notably, for an optical unit with a shake correction function wherein,
when a direction from the camera module toward the board support part is a first direction, in the direction of the X axis, the flexible printed board comprises:
a first extending part, configured to be pulled out from the movable body in the first direction along an XY plane comprising the X axis and the Y axis;
a meandering part, configured to be curved in a direction of the Z axis from an end of the first extending part in a direction of the Y axis, and extend in the direction of the Y axis while meander in the direction of the X axis; and
a second extending part, configured to be arranged in the first direction of the meandering part, extend in the first direction along the XY plane, and be fixed to the board support part,
in combination with all of the other claim limitations presented, in total.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF